Citation Nr: 1241658	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel







INTRODUCTION

The Veteran had active duty service from November 1961 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Portland, Oregon, that denied service connection for a low back disability and depression.  Jurisdiction was later transferred to the RO in Reno, Nevada.

In June 2010, the RO awarded service connection for depression and assigned a 30 percent rating.  In October 2010, the Veteran requested that the RO again review his initial rating for service-connected depression.  In June 2011, the RO increased the disability rating to 50 percent.  The Veteran has not filed a notice of disagreement with any RO decision for a higher initial rating for depression, and this issue is not on appeal.    
  
A review of the Virtual VA paperless claims processing system does not show any pertinent records that have not already been associated with the claims folder.  


FINDING OF FACT

The Veteran has had a continuity of low back pain beginning in service and currently has a low back disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including degenerative arthritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual Background and Analysis

In the Report of Medical History from November 1961, the Veteran denied having or ever having bone, joint or other deformity.  He was clinically evaluated and found to have a normal spine.  

Service treatment records dated in February 1962, reflect that the Veteran sought medical attention for back pain.  He described his back going out when he lifted a trunk.  He reported that it had also happened in the past.  Clinical examination did not show persistent muscle spasm, list, or basket type motion or bending.  X-rays did not show any abnormalities.  The examiner recommended over the counter pain medication and physical therapy.  He was assigned one week of light duty.  

Service treatment records dated in March 1962 show continued complaints of back pain.  He did not believe that physical therapy had helped him.  An additional entry reflects a normal leg raise on neurological examination.  A June 1962 entry shows that the Veteran had a full range of lumbar spine motion and a bed board was ordered for him.  

In the Report of Medical History from July 1962, the Veteran denied having or ever having bone, joint or other deformity.  Upon contemporaneous clinical examination, he was clinically evaluated and found to have a normal spine.  

Private medical records dated in November 1995 show complaints of right flank pain with nausea.  Clinical examination showed slight tenderness of the lumbar spine.  An assessment of possible kidney stone versus degenerative joint disease of the spine was listed.  

In July 2001, the Veteran sought attention for low back and right hip pain.  He denied any recent injury or lower extremity radiation.  He reported that he had occasional episodes of back pain, but the recent episodes were lasting longer than usual.  Clinical examination showed right lumbar region to be tender to palpation, but no muscle spasms were found.  Range of motion of the spine was decreased in all movements.  Lower extremities had slightly diminished strength and reflexes, but sensory testing was normal.  The examiner diagnosed acute lumbar strain with radiculopathy.  

Private medical records dated in July 2007 reflect that the Veteran had localized back pain over the past several weeks.  He denied recent injury or heavy lifting.  He stated that he had a history of back problems beginning in the Army, which culminated in a 1982 surgery.  He believed his symptoms had been fairly stable since the surgery until 7 months ago.  Clinical examination showed limited range of forward flexion.  Straight raise leg testing was negative, but paraspinal muscles were very tense upon palpation.  No neurological abnormalities were observed.  The examiner assessed lumbar disc disorder and provided medication.  

Private X-rays taken in July 2007 included an impression of mild scoliosis, spinal spondylosis, and facet osteoarthropathy.  

In September 2007, the Veteran reported that he injured his back in service during a lifting activity.  He had had a continuity of symptomatology for back pain beginning in service.  He also sought medical attention for back pain on many occasions following service, but could not recall all the treatment providers and their contact information.  He remembered having back surgery in June 1982 at the Washoe Medical Center in Reno, Nevada, following a work related injury.  He stated that for the last 13 years had treatment through Kaiser Permanente.  He was increasingly missing work due to back pain and was concerned that he may have to stop working completely due to it.  

Private medical records dated in October 2007 show that the Veteran had increased low back pain necessitating Vicodin for pain relief.  He was interested in learning about any additional treatment options.  Currently, he described pain across his back and his right hip, which became worse with movement.  He exhibited a limited range of motion in all directions.  Neurological examination showed full muscle strength and reflexes for the lower extremities.  Lower extremity pulses were slightly diminished.  Femoral stretch and straight leg raising were negative.  The examiner assessed long-term back issues with intermittent flare ups of pain.  She provided medication and recommended exercises.  She ruled out surgery as a treatment option for consideration.  

In June 2008, the Veteran stated that he initially injured his back in active service.  His back pain had increased to where he may have to leave work.  

In November 2008, the Veteran again recalled injuring his back in service and noted that it had gradually worsened over the years.  It currently interfered with his occupational duties.  

Private medical records dated in March 2010 show continued complaints of chronic back pain.  X-rays were notable for arthritis.  The physician recommended restarting physical therapy.  

The Veteran was afforded a VA spine examination in March 2010.  He stated that he initially injured his back in service while lifting a heavy piece of equipment.  He immediately noticed pain in his low back and sought medical attention for it on several occasions.  The examiner reviewed the service treatment records for back pain.  He noted that no findings were made during the separation physical examination, but indicated that the examination report was cursory.  He commented that the Veteran's post service occupations had a variable impact on his back disability; however, the Veteran had a significant injury around 1982 that resulted in significantly increased back pain with radiating symptoms and necessitated surgery.  The examiner noted that the Veteran had a progression of back pain prior to the 1982 injury.  The surgery relieved much of the increased pain, but the Veteran continued to have some residual pain and occasional radiculopathy of the right lower extremity.  It was stable until about three years ago.  

Clinical examination showed the Veteran to present with a normal posture and an antalgic gait.  No abnormal curvature was observed.  The examiner noted partial ankylosis of the thoracolumbar spine in a neutral position.  Tenderness of the right thoracolumbar was observed.  Motor testing of the lower extremities was normal.  Muscle tone was normal and atrophy was not observed.  There was slightly diminished sensation in the right leg for vibration and light touch.  

The examiner diagnosed lumbar radiculopathy.  He commented that there were two components to the lumbar back disorder, muscle spasms and lumbar radiculopathy.  He opined that the lumbar muscle spasms were more likely than not related to service.  However, lumbar radiculopathy was less likely related to service.  He stated that the back disability was an evolutionary situation.  He noted the in-service injury caused pain or muscle spasm, but not neurological or orthopedic changes.  He did not find evidence of radiculopathy until the 1982 injury, whereas the muscle spasms were apparent with both in-service and post service injuries.  

In July 2010, the Veteran stated that the surgeon performing the June 1982 surgery informed him that part of his injury resulted from his history of back problems.  

Upon review, the service records clearly show that the Veteran injured his back during service.  The medical evidence confirms that he has a current low back disability.  The remaining issue for consideration is whether his current low back disability is related to service.  
 
The Veteran asserts that he has a continuity of symptomatology beginning in service.  38 C.F.R. § 3.303(b).  He is competent to describe the nature and extent of his back pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).   He was noted to have low back strain during service and his reports of a continuity of symptomatology following service are facially plausible.  The post service injury in 1982 significantly increased his complaints of low back pain, but that event alone does not render his report of low back pain between service and this injury incredible.  Overall, the Board finds the Veteran's reports of back pain beginning in service credible and to have probative value.  Caluza, 7 Vet. App. 498 (Board may consider consistency and facial plausibility in weighing evidence).  

However, the Veteran's reports must be considered in light of the significant post service injury in 1982, which would weigh against the claim.  In this instance, the March 2010 VA examiner considered the Veteran's reports and the 1982 injury.  He opined that the Veteran's current back muscle spasms were related to service, as the symptoms were similar to those reported in service.  The March 2010 VA opinion is based upon an accurate review of the record and includes a rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, it is uncontroverted by any additional medical evidence of record.  The Board considers it to be probative and support the claim.  Id. 

In summary, both the March 2010 VA medical opinion and the Veteran's reports of a continuity of symptomatology are persuasive evidence of a nexus to service.  The three prongs for service connection have been met, and service connection for a low back disability is granted.  38 C.F.R. §§ 3.303, 3.303(b).   


ORDER

Service connection for a low back disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


